Jordan, Presiding Judge.
The only document in this case which could be regarded as a notice of appeal is designated as a “Notice of Intent to Appeal” stating “Now comes [sic] the defendants in the above styled case and files this their notice of intent to appeal the above styled case to the Court of Appeals of Georgia. All issues involved in defendant’s [sic] motion for new trial as amended should be a part of the appeal. The clerk of superior court is directed to omit nothing from the appeal and to specifically include the information, transcripts, petitions and order involving the first and second trial of the above styled case.”
Submitted May 5, 1970
Decided May 21, 1970.
Maylon K. London, for appellants.
James M. Bea, for appellee.
Nowhere does the above notice set forth “a concise statement of the judgment, ruling or order entitling the appellant to take an appeal” as required by the Appellate Practice Act as amended (Ga. L. 1966, pp. 493, 495; Code Ann. § 6-802), and no judgment whatsoever being specified to support the appeal, it is not a situation as provided for in the Act as further amended (Ga. L. 1968, pp. 1072, 1074; Code Ann. § 6-809 (d)).. Instead, the case discloses a situation substantially identical to that involved in Ballew v. State, 225 Ga. 547 (170 SE2d 242), and is controlled by the ruling of the Supreme Court in that case. Also see Head v. Gulf Oil Corp., 225 Ga. 21 (165 SE2d 658).

Appeal dismissed.


Eberhardt and Pannell, JJ., concur.